Exhibit 10.2

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 20th day of July, 2011
by and among Celsion Corporation, a Delaware corporation (the “Company”), and
the Investors set forth on the signature pages affixed hereto (each an
“Investor” and collectively the “Investors”).

 

RECITALS

 

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act;

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, an aggregate of 1,281,032 units (the “Units”) at a
purchase price of $4.27 per Unit (the “Per Unit Purchase Price”), each Unit
consisting of (i) one (1) share (collectively, the “Shares”) of the Company’s
Common Stock, par value $0.001 per share (together with any securities into
which such shares may be reclassified, whether by merger, charter amendment or
otherwise, the “Common Stock”), and (ii) 4/10th of a warrant in the form
attached hereto as Exhibit A (the “Warrants”), each whole Warrant representing
the right to purchase one (1) share (collectively, the “Warrant Shares”) of
Common Stock (subject to adjustment) at an exercise price of $4.22 per share
(subject to adjustment) (the “Warrant Exercise Price”); and

 

WHEREAS, contemporaneous with the sale of the Units, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the Securities
Act and the rules and regulations promulgated thereunder, and applicable state
securities laws;

 

NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  For the purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Agreement” has the meaning set forth in the preamble.

 

--------------------------------------------------------------------------------


 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Buy-In” has the meaning set forth in Section 7.8.

 

“Closing” has the meaning set forth in Section 3.

 

“Closing Date” has the meaning set forth in Section 3.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company” has the meaning set forth in the preamble.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Disclosure Schedules” has the meaning set forth in Section 4.

 

“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission (for
purposes of clarity with respect to this clause (a), the initial Registration
Statement that is declared effective by the Commission may omit the Non-Electing
Registrable Shares (as defined in the Registration Rights Agreement)), (b) all
of the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act
without volume or manner-of-sale restrictions and Company counsel has delivered
to such holders a

 

--------------------------------------------------------------------------------


 

standing written unqualified opinion that resales may then be made by such
holders of the Registrable Securities pursuant to such exemption which opinion
shall be in form and substance reasonably acceptable to such holders.

 

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

 

“Escrow Agent” means Signature Bank, a New York State chartered bank, with
offices at 261 Madison Avenue, New York, New York 10016.

 

“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company, the Escrow Agent and Rodman & Renshaw, LLC
pursuant to which the Investors shall deposit Subscription Amounts with the
Escrow Agent to be applied to the transactions contemplated hereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” has the meaning set forth in Section 4.19.

 

“GCP” has the meaning set forth in Section 4.16.

 

“Governmental Permits” has the meaning set forth in Section 4.13.

 

“IND” has the meaning set forth in Section 4.16.

 

“Intellectual Property” has the meaning set forth in Section 4.15.

 

“Investor” and “Investors” have the meanings set forth in the preamble.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the legality or enforceability of any of the Transaction Documents or (iii)
the ability of the Company to perform its obligations under the Transaction
Documents.

 

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

 

“NasdaqCM” means The Nasdaq Capital Market.

 

“Per Unit Purchase Price” has the meaning set forth in the recitals.

 

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agent” means Rodman & Renshaw, LLC.

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 7.14(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 7.14(b).

 

“Regulation D” has the meaning set forth in the recitals.

 

“Registration Rights Agreement” has the meaning set forth in the recitals.

 

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“SEC” has the meaning set forth in the recitals.

 

“SEC Filings” has the meaning set forth in Section 4.6.

 

“Securities” means the Units, the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shares” has the meaning set forth in the recitals.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

--------------------------------------------------------------------------------


 

“Subscription Amount” has the meaning set forth in Section 2.

 

“10-K” has the meaning set forth in Section 4.6.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.

 

“Transfer Agent” has the meaning set forth in Section 7.8.

 

“Units” has the meaning set forth in the recitals.

 

“Variable Rate Transaction” has the meaning set forth in Section 7.9(b).

 

“Warrant Shares” has the meaning set forth in the recitals.

 

“Warrant Exercise Price” has the meaning set forth in the recitals.

 

“Warrants” has the meaning set forth in the recitals.

 

2.             Purchase and Sale of the Units.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), each of
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to the Investors, the Units in the respective amounts set forth
opposite the Investors’ names on the signature pages attached hereto in exchange
for payment as specified in Section 3 below of an aggregate purchase price equal
to the Per Unit Purchase Price multiplied by the number of Units to be purchased
by each Investor as set forth opposite the Investors’ names on the signature
pages attached hereto (the “Subscription Amount”).  The Units will not be
certificated and the Shares and the Warrants included therein shall be
immediately separable and shall trade separately.

 

3.             Closing.  Unless other arrangements have been made with a
particular Investor, upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investors, the
Company shall deliver to O’Melveny & Myers LLP, in trust, a certificate or
certificates, registered in such name or names as the Investors may designate,
representing the Shares and Warrants included in the Units, with instructions
that such certificates are to be held for release to each Investor only upon
payment in full by such Investor of the purchase price to be paid by the
Investor for the Units acquired by it.  Unless other arrangements have been made
with a particular Investor, upon such receipt by O’Melveny & Myers LLP of the
certificates, each Investor shall promptly, but no more than one (1) Business
Day thereafter, cause a wire transfer to the Escrow Agent in same day funds to
be sent to the

 

--------------------------------------------------------------------------------


 

account specified in the Escrow Agreement, in an amount equal to the purchase
price to be paid by the Investor for the Units acquired by it.  On the date (the
“Closing Date”) the Company receives payment for the purchase price from all of
the Investors, the certificates evidencing the Shares and the Warrants shall be
released to the Investors (the “Closing”).  The Closing shall take place at the
offices of O’Melveny & Myers LLP, 2765 Sand Hill Road, Menlo Park, CA 94025, or
at such other location and on such other date as the Company and the Investors
shall mutually agree.

 

4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):

 

4.1           Organization, Good Standing and Qualification.  The Company has no
Subsidiaries. The Company has been duly organized and is validly existing as
corporation in good standing under the laws of the State of Delaware.  The
Company is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which its ownership or lease of property or
the conduct of its business require such qualification and has all corporate
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority would not have, singly or in the aggregate, or could not
reasonably be expected to have a Material Adverse Effect.

 

4.2           Authorization.  The Company has full corporate power and authority
to enter into the Transaction Documents and has taken all requisite action on
the part of the Company, its officers, directors and stockholders necessary for
(i) the authorization, execution and delivery of the Transaction Documents, (ii)
the authorization of the performance of all obligations of the Company hereunder
or thereunder, and (iii) the authorization, issuance (or reservation for
issuance) and delivery of the Securities.  The Transaction Documents have been
duly executed by the Company and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

 

4.3           Capitalization.  Schedule 4.3 sets forth as of the date hereof (a)
the authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares and the Warrants) exercisable for, or convertible into or exchangeable
for any shares of capital stock of the Company.  All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued.  Except as described on Schedule 4.3, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company.  Except as described on Schedule 4.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, and the Company is

 

--------------------------------------------------------------------------------


 

not currently in negotiations for the issuance of any equity securities of any
kind.  Except as described on Schedule 4.3 and except for the Registration
Rights Agreement, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them.  Except as described on Schedule 4.3 and except as
provided in the Registration Rights Agreement, no Person has the right to
require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.

 

The issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.

 

Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

 

4.4           Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.  The Warrants have been duly and validly
authorized.  Upon the due exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investors.  The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the exercise of the Warrants.

 

4.5           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws, post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods, and notice and/or application to
NasdaqCM for the issuance and sale of the Securities and the listing of the
Shares and Warrant Shares for trading thereon in the time and manner required
thereby.  Subject to the accuracy of the representations and warranties of each
Investor set forth in Section 5 hereof, the Company has taken all action
necessary to exempt (i) the issuance and sale of the Securities, (ii) the
issuance of the Warrant Shares upon due exercise of the Warrants, and (iii) the
other transactions contemplated by the Transaction Documents from the provisions
of any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or could reasonably be

 

--------------------------------------------------------------------------------


 

expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.

 

4.6           Delivery of SEC Filings; Business.  The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2010 (as amended prior to the date hereof, the “10-K”), and all
other reports filed by the Company pursuant to the Exchange Act since the filing
of the 10-K and prior to the date hereof (collectively, the “SEC Filings”).  The
SEC Filings are the only filings required of the Company pursuant to the
Exchange Act for such period.  The Company and its Subsidiaries are engaged in
all material respects only in the business described in the SEC Filings and the
SEC Filings contain a complete and accurate description in all material respects
of the business of the Company and its Subsidiaries, taken as a whole.

 

4.7           Use of Proceeds.  The net proceeds of the sale of the Shares and
the Warrants hereunder shall be used by the Company for working capital and
general corporate purposes.

 

4.8           No Material Adverse Change.  Since June 30, 2011, except as
identified and described in the SEC Filings, there has not been:

 

(a)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report on Form 10-Q for
the quarter ended March 31, 2011, except for changes in the ordinary course of
business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

 

(b)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;

 

(c)           any material damage, destruction or loss, whether or not covered
by insurance, to any assets or properties of the Company or its Subsidiaries;

 

(d)           any waiver, not in the ordinary course of business, by the Company
or any Subsidiary of a material right or of a material debt owed to it;

 

(e)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);

 

--------------------------------------------------------------------------------


 

(f)            any change or amendment to the Company’s Certificate of
Incorporation or Bylaws, or material change to any material contract or
arrangement by which the Company or any Subsidiary is bound or to which any of
their respective assets or properties is subject;

 

(g)           any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;

 

(h)           any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;

 

(i)            the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
Subsidiary;

 

(j)            the loss or threatened loss of any customer which has had or
could reasonably be expected to have a Material Adverse Effect; or

 

(k)           any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.

 

4.9           SEC Filings.  At the time of filing thereof, the SEC Filings
complied as to form in all material respects with the requirements of the
Exchange Act and did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading.

 

4.10         No Conflict, Breach, Violation or Default.  The execution, delivery
and performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not result in the creation or imposition of any
lien, charge or encumbrance upon any of the assets of the Company pursuant to
the terms or provisions of, or result in a breach or violation of any of the
terms or provisions of, or conflict with or constitute a default under, or give
any party a right to terminate any of its obligations under, or result in the
acceleration of any obligation under, (i) the certificate or articles of
incorporation or by-laws of the Company, (ii) any indenture, mortgage, deed of
trust, voting trust agreement, loan agreement, bond, debenture, note agreement
or other evidence of indebtedness, lease, contract or other agreement or
instrument to which the Company is a party or by which the Company or any of its
properties is bound or affected, or (iii) violate or conflict with any judgment,
ruling, decree, order, statute, rule or regulation of any court or other
governmental agency or body applicable to the business or properties of the
Company, except as to (ii) and (iii) above for such breaches, violations or
defaults which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

4.11         Tax Matters.  The Company (i) has timely filed all necessary
federal, state, local and foreign tax returns, and all such returns were true,
complete and correct, (ii) has paid all federal, state, local and foreign taxes,
assessments, governmental or other charges due and payable for which the Company
is liable, including, without limitation, all sales and use taxes

 

--------------------------------------------------------------------------------


 

and all taxes which the Company is obligated to withhold from amounts owing to
employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against the Company, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this Section 4.11 that would not, singularly or
in the aggregate, have a Material Adverse Effect.  The Company has not engaged
in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority.  The accruals and reserves on the books and records of the Company in
respect of tax liabilities for any taxable period not yet finally determined are
adequate to meet any assessments and related liabilities for any such period,
and since December 31, 2010, the Company has not incurred any liability for
taxes other than in the ordinary course.

 

4.12         Title to Properties.  Except as disclosed in the SEC Filings, the
Company has good and marketable title in fee simple to, or has valid rights to
lease or otherwise use, all items of real or personal property which are
material to the business of the Company, in each case free and clear of all
liens, encumbrances, security interests, claims and defects that do not,
singularly or in the aggregate, materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company; and all of the leases and subleases material to the business of the
Company, and under which the Company holds properties described in the SEC
filings, are in full force and effect, and the Company has not received any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

4.13         Certificates, Authorities and Permits.  The Company possesses all
licenses, certificates, authorizations, permits, consents, orders, approvals and
authorizations issued by, and have made all declarations and filings with, the
appropriate local, state, federal or foreign regulatory agencies or bodies,
including, without limitation, the FDA and any agency of any foreign government
and any other foreign regulatory authority exercising authority comparable to
that of the FDA (including any non-governmental entity whose approval or
authorization is required under foreign law comparable to that administered by
the FDA), which are necessary or desirable for the ownership of its properties
or the conduct of its business as described in the General Disclosure Package
and the Prospectus (collectively, the “Governmental Permits”) except where any
failures to possess or make the same, singularly or in the aggregate, would not
have a Material Adverse Effect.  The Company is in compliance with all such
Governmental Permits; all such Governmental Permits are valid and in full force
and effect, except where the validity or failure to be in full force and effect
would not, singularly or in the aggregate, have a Material Adverse Effect.  All
such Governmental Permits are free and clear of any restriction or condition
that are in addition to, or materially different from, those normally applicable
to similar licenses, certificates, authorizations and permits.  The Company has
not received notification of any revocation or modification (or proceedings
related thereto) of any such Governmental Permit and the Company has no reason
to believe that any such Governmental Permit will not be renewed.

 

--------------------------------------------------------------------------------


 

4.14                           Labor Matters.

 

(a)                                  The Company is not a party to or bound by
any collective bargaining agreements or other agreements with labor
organizations.  The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.

 

(b)                                 (i) There are no labor disputes existing, or
to the Company’s Knowledge, threatened, involving strikes, slow-downs, work
stoppages, job actions, disputes, lockouts or any other disruptions of or by the
Company’s employees, (ii) there are no unfair labor practices or petitions for
election pending or, to the Company’s Knowledge, threatened before the National
Labor Relations Board or any other federal, state or local labor commission
relating to the Company’s employees, (iii) no demand for recognition or
certification heretofore made by any labor organization or group of employees is
pending with respect to the Company and (iv) to the Company’s Knowledge, the
Company enjoys good labor and employee relations with its employees and labor
organizations.

 

(c)                                  The Company is, and at all times has been,
in compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization.  There are no
claims pending against the Company before the Equal Employment Opportunity
Commission or any other administrative body or in any court asserting any
violation of Title VII of the Civil Rights Act of 1964, the Age Discrimination
Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal, state or local Law,
statute or ordinance barring discrimination in employment.

 

(d)                                 Except as disclosed in the SEC Filings, the
Company is not a party to, or bound by, any employment or other contract or
agreement with any director or executive officer that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 280G(b) of the
Internal Revenue Code.

 

(e)                                  Each of the Company’s employees is a Person
who is either a United States citizen or a permanent resident entitled to work
in the United States.  To the Company’s Knowledge, the Company has no liability
for the improper classification by the Company of such employees as independent
contractors or leased employees prior to the Closing.

 

4.15                           Intellectual Property.  The Company owns or
possesses the right to use all patents, trademarks, trademark registrations,
service marks, service mark registrations, trade names, copyrights, licenses,
inventions, software, databases, know-how, Internet domain names, trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on its business as
currently conducted, and as proposed to be conducted and described in the the
SEC Filings, and the Company is not aware of any claim to the contrary or

 

--------------------------------------------------------------------------------


 

any challenge by any other person to the rights of the Company with respect to
the foregoing except for those that could not have a Material Adverse Effect. 
The Intellectual Property licenses described in the SEC Filings are valid,
binding upon, and enforceable by or against the parties thereto in accordance to
its terms.  The Company has complied in all material respects with, and are not
in breach nor have received any asserted or threatened claim of breach of, any
Intellectual Property license, and the Company has no knowledge of any breach or
anticipated breach by any other person to any Intellectual Property license.  To
the Company’s Knowledge, the Company’s business as now conducted and as proposed
to be conducted does not and will not infringe or conflict with any valid and
enforceable patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses or other Intellectual Property or franchise right of any
person; and, if found to so infringe or conflict, would not do so in a manner or
to an extent that it could have a Material Adverse Effect.  No claim has been
made against the Company alleging the infringement by the Company of any patent,
trademark, service mark, trade name, copyright, trade secret, license in or
other intellectual property right or franchise right of any person.  The Company
has taken all reasonable steps to protect, maintain and safeguard its rights in
all Intellectual Property, including the execution of appropriate nondisclosure
and confidentiality agreements.  The consummation of the transactions
contemplated by this Agreement will not result in the loss or impairment of or
payment of any additional amounts with respect to, nor require the consent of
any other person in respect of, the Company’s right to own, use or hold for use
any of the Intellectual Property as owned, used or held for use in the conduct
of the businesses as currently conducted.  With respect to the use of the
software in the Company’s business as it is currently conducted, the Company has
not experienced any material defects in such software including any material
error or omission in the processing of any transactions other than defects which
have been corrected, and to the Company’s Knowledge, no such software contains
any device or feature designed to disrupt, disable, or otherwise impair the
functioning of any software or is subject to the terms of any “open source” or
other similar license that provides for the source code of the software to be
publicly distributed or dedicated to the public.  The Company has at all times
complied with all applicable laws relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
the Company in the conduct of the Company’s business.  No claims have been
asserted or threatened against the Company alleging a violation of any person’s
privacy or personal information or data rights and the consummation of the
transactions contemplated hereby will not breach or otherwise cause any
violation of any law related to privacy, data protection, or the collection and
use of personal information collected, used, or held for use by the Company in
the conduct of the Company’s business.  The Company takes reasonable measures to
ensure that such information is protected against unauthorized access, use,
modification, or other misuse.

 

4.16                           Regulatory Matters.  Except as disclosed in the
SEC filings, (i) each Investigational New Drug application (“IND”) submitted by
the Company to the FDA or similar application submitted by the Company to
foreign regulatory bodies, and related documents and information, has been
submitted and maintained in compliance in all material respects with applicable
statutes, rules and regulations administered or promulgated by the FDA or other
regulatory body, (ii) the studies, tests and preclinical and clinical trials
conducted by or on behalf of the Company that are described in the SEC filings
were and, if still pending, are being, conducted, to the best of the Company’s
knowledge, in all material respects in accordance with  good clinical practices
(“GCP”), experimental protocols, procedures and controls pursuant to,

 

--------------------------------------------------------------------------------


 

where applicable, accepted professional and scientific standards for products or
product candidates comparable to those being developed by the Company; and the
drug substances used in the clinical trials have been manufactured to the best
of the Company’s knowledge, under current good manufacturing practices, and
(iii) the Company uses commercially reasonable efforts to review, from time to
time, the progress and results of the studies, tests and preclinical and
clinical trials and, based upon (1) the information provided to the Company by
the third parties conducting such studies, tests and preclinical and clinical
trials that are described in the General Disclosure Package and the Prospectus
and the Company’s review of such information, and (2) the Company’s actual
knowledge, the Company reasonably believes that such descriptions of the results
of such studies, tests and preclinical and clinical trials are accurate and
complete in all material respects.  The Company has not received any notices or
correspondence from the FDA or any foreign, state or local governmental body
exercising comparable authority requiring the termination, suspension or
material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of the Company.  No filing or submission to the FDA or
any other regulatory body, that is intended to be the basis for any approval of
the Company’s product candidates, contains any material omission or material
false information.

 

4.17                           Environmental Matters.  The Company is in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to its business (“Environmental Laws”), except where the
failure to comply would not, singularly or in the aggregate, have a Material
Adverse Effect.  There has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of toxic or other wastes or other hazardous substances by, due to, or caused by
the Company (or, to the Company’s Knowledge, any other entity for whose acts or
omissions the Company is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability, except for any violation or liability which would
not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and there has been no disposal,
discharge, emission or other release of any kind onto such property or into the
environment surrounding such property of any toxic or other wastes or other
hazardous substances with respect to which the Company has knowledge, except for
any such disposal, discharge, emission, or other release of any kind which would
not have, singularly or in the aggregate with all such discharges and other
releases, a Material Adverse Effect.  The Company has not received any notice
from any governmental authority or third party of an asserted claim under
Environmental Laws.  In the ordinary course of business, the Company conducts
periodic reviews of the effect of Environmental Laws on its business and assets,
in the course of which the Company identifies and evaluates associated costs and
liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or Governmental Permits issued thereunder, any related
constraints on operating activities and any potential liabilities to third
parties).  On the basis of such reviews, the Company has reasonably concluded
that such associated costs and liabilities would not have, singularly or in the
aggregate, a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

4.18                           Litigation.  There are no pending actions, suits
or proceedings against or affecting the Company or any of its properties; and to
the Company’s Knowledge, no such actions, suits or proceedings are threatened or
contemplated.  Neither the Company nor any director or executive officer
thereof, is or since March 31, 2006 has been the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the Company’s
Knowledge, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or executive officer of
the Company.  The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Securities Act or the Exchange Act.

 

4.19                           Financial Statements.  The financial statements,
together with the related notes and schedules, included or incorporated by
reference in each SEC filing fairly present, in all material respects, the
financial position and the results of operations and changes in financial
position of the Company and other consolidated entities at the respective dates
or for the respective periods therein specified.  Such statements and related
notes and schedules have been prepared in accordance with the generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods involved except as may be set forth in the related
notes included or incorporated by reference in the SEC filings.  The financial
statements, together with the related notes and schedules, included or
incorporated by reference in the SEC filings comply in all material respects
with the Act, the Exchange Act and the Exchange Act Rules and Regulations.  No
other financial statements or supporting schedules or exhibits are required by
the Act or the Rules and Regulations to be described, or included or
incorporated by reference in the SEC filings.  There is no pro forma or as
adjusted financial information which is required to be included in the SEC
filings or a document incorporated by reference therein in accordance with the
Act and the Rules and Regulations which has not been included or incorporated as
so required. All disclosures contained in the SEC filings regarding “non-GAAP
financial measures” (as such term is defined in the Rules and Regulations)
comply with Regulation G of the Exchange Act and Item 10 of Regulation S-K under
the Act, to the extent applicable.

 

4.20                           Insurance Coverage.  The Company carries, or is
covered by, insurance with policies in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its properties and
as is customary for companies engaged in similar businesses in similar
industries, including, without limitation, directors and officers insurance
coverage.  The Company has no reason to believe that it will not be able (i) to
renew its existing insurance coverage as and when such policies expire or (ii)
to obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.  The Company has not been denied any
insurance coverage that it has sought or for which it has applied.

 

4.21                           Compliance with Nasdaq Continued Listing
Requirements.  The Company is in compliance with applicable NasdaqCM continued
listing requirements.  There are no proceedings pending or, to the Company’s
Knowledge, threatened against the Company relating to the continued listing of
the Common Stock on NasdaqCM and, except as disclosed in the SEC

 

--------------------------------------------------------------------------------


 

Filings, the Company has not received any notice of, nor to the Company’s
Knowledge is there any basis for, the delisting of the Common Stock from
NasdaqCM.

 

4.22                           Brokers and Finders.  No Person will have, as a
result of the transactions contemplated by the Transaction Documents, any valid
right, interest or claim against or upon the Company or an Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.22.

 

4.23                           No Directed Selling Efforts or General
Solicitation.  Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the
Securities.  The Company has offered the Securities for sale only to the
Investors and certain other “accredited investors” (as such term is used in
Regulation D).

 

4.24                           No Integrated Offering.  Neither the Company nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(2) for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the Securities Act.

 

4.25                           Private Placement.  The offer and sale of the
Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the Securities Act.  The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of NasdaqCM.

 

4.26                           Questionable Payments.  Neither the Company nor
any of its Subsidiaries nor, to the Company’s Knowledge, any of their respective
current or former stockholders, directors, officers, employees, agents or other
Persons acting on behalf of the Company or any Subsidiary, has on behalf of the
Company or any Subsidiary or in connection with their respective businesses: (a)
used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

 

4.27                           Transactions with Affiliates.  Except as
disclosed in the SEC Filings, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the

 

--------------------------------------------------------------------------------


 

Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

4.28                           Internal Controls.  The Company maintains a
system of internal accounting and other controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as described in the SEC filings, since the
end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

 

4.29                           Disclosures.  Neither the Company nor any Person
acting on its behalf has provided the Investors or their agents or counsel with
any information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated hereby.  The
Company understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 5 hereof.

 

4.30                           Investment Company.  The Company is not required
to be registered as, and is not an Affiliate of, and immediately following the
Closing will not be required to register as, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

4.31                           Solvency.  Based on the consolidated financial
condition of the Company as of the Closing Date, after giving effect to the
receipt by the Company of the proceeds from the sale of the Securities
hereunder, (i) the fair saleable value of the Company’s assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital

 

--------------------------------------------------------------------------------


 

requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The Company has no current intention to file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction, nor does the Company have current knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction. 
Schedule 4.31 sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

 

4.32                           Acknowledgment Regarding Investors’ Purchase of
Securities.  The Company acknowledges and agrees that each of the Investors is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that no Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Investor or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Investors’ purchase of the Securities.  The
Company further represents to each Investor that the Company’s decision to enter
into this Agreement and the other Transaction Documents has been based solely on
the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

 

4.33                           Regulation M Compliance.  The Company has not,
and to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.

 

--------------------------------------------------------------------------------


 

4.34                           Accountants.  The Company’s accounting firm is
set forth in the SEC Filings.  To the knowledge and belief of the Company, such
accounting firm (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the fiscal year
ending December 31, 2011.

 

4.35                           Office of Foreign Assets Control.  Neither the
Company nor any Subsidiary nor, to the Company’s knowledge, any director,
officer, agent, employee or affiliate of the Company  or any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

4.36                           U.S. Real Property Holding Corporation.  The
Company is not and has never been a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company shall so certify upon Purchaser’s request.

 

4.37                           Bank Holding Company Act.  Neither the Company
nor any of its Subsidiaries or Affiliates is subject to the Bank Holding Company
Act of 1956, as amended (the “BHCA”) and to regulation by the Board of Governors
of the Federal Reserve System (the “Federal Reserve”).  Neither the Company nor
any of its Subsidiaries or Affiliates owns or controls, directly or indirectly,
five percent (5%) or more of the outstanding shares of any class of voting
securities or twenty-five percent or more of the total equity of a bank or any
entity that is subject to the BHCA and to regulation by the Federal Reserve. 
Neither the Company nor any of its Subsidiaries or Affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

 

4.38                           Money Laundering.  The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

 

4.39                           Acknowledgement Regarding Purchaser’s Trading
Activity.  Anything in this Agreement or elsewhere herein to the contrary
notwithstanding (except for Section 7.15), it is understood and acknowledged by
the Company that: (i) none of the Purchasers has been asked by the Company to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over

 

--------------------------------------------------------------------------------


 

any arm’s length counter-party in any “derivative” transaction.  The Company
further understands and acknowledges that (y) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

4.40                           FDA.  As to each product subject to the
jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the Federal
Food, Drug and Cosmetic Act, as amended, and the regulations thereunder (“FDCA”)
that is manufactured, packaged, labeled, tested, distributed, sold, and/or
marketed by the Company or any of its Subsidiaries (each such product, a
“Pharmaceutical Product”), such Pharmaceutical Product is being manufactured,
packaged, labeled, tested, distributed, sold and/or marketed by the Company in
compliance with all applicable requirements under FDCA and similar laws, rules
and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect.  There is no pending, completed or, to the Company’s knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  The properties, business and operations of the Company
have been and are being conducted in all material respects in accordance with
all applicable laws, rules and regulations of the FDA.

 

5.                                       Representations and Warranties of the
Investors.  Each of the Investors hereby severally, and not jointly, represents
and warrants to the Company that:

 

5.1                                 Organization and Existence.  Such Investor
is a validly existing corporation, limited partnership or limited liability
company and has all requisite corporate, partnership or limited liability
company power and authority to invest in the Securities pursuant to this
Agreement.

 

--------------------------------------------------------------------------------


 

5.2                                 Authorization.  The execution, delivery and
performance by such Investor of the Transaction Documents to which such Investor
is a party have been duly authorized and each will constitute the valid and
legally binding obligation of such Investor, enforceable against such Investor
in accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.

 

5.3                                 Purchase Entirely for Own Account.  The
Securities to be received by such Investor hereunder will be acquired for such
Investor’s own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act,
and such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act, without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws.  Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Securities for any period of time.  Such Investor is not a broker-dealer
registered with the SEC under the Exchange Act or an entity engaged in a
business that would require it to be so registered.

 

5.4                                 Investment Experience.  Such Investor
acknowledges that it can bear the economic risk and complete loss of its
investment in the Securities and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

 

5.5                                 Disclosure of Information.  Such Investor
has had an opportunity to receive all information related to the Company
requested by it and to ask questions of and receive answers from the Company
regarding the Company, its business and the terms and conditions of the offering
of the Securities.  Such Investor acknowledges receipt of copies of the SEC
Filings.  Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, limit or otherwise affect such
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.

 

5.6                                 Restricted Securities.  Such Investor
understands that the Securities are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.

 

5.7                                 Legends.  It is understood that, except as
provided below, certificates evidencing the Securities may bear the following or
any similar legend:

 

(a)                                  “The securities represented hereby have not
been registered with the Securities and Exchange Commission or the securities
commission of any state in reliance upon an exemption from registration under
the Securities Act of 1933, as amended, and, accordingly, may not be transferred
unless (i) such securities have been registered for sale pursuant to the
Securities Act of 1933, as amended, (ii) such securities may be sold pursuant to

 

--------------------------------------------------------------------------------


 

Rule 144, or (iii) the Company has received an opinion of counsel reasonably
satisfactory to it that such transfer may lawfully be made without registration
under the Securities Act of 1933, as amended.”

 

(b)                                 If required by the authorities of any state
in connection with the issuance of sale of the Securities, the legend required
by such state authority.

 

5.8                                 Accredited Investor.  At the time such
Investor was offered the Securities, it was, and as of the date hereof it is,
and on each date on which it exercises any Warrants, it will be an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act.

 

5.9                                 No General Solicitation.  Such Investor did
not learn of the investment in the Securities as a result of any general
solicitation or general advertising.

 

5.10                           Brokers and Finders.  No Person will have, as a
result of the transactions contemplated by the Transaction Documents, any valid
right, interest or claim against or upon the Company, any Subsidiary or an
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

 

6.                                       Conditions to Closing.

 

6.1                                 Conditions to the Investors’ Obligations.
The obligation of each Investor to purchase Shares and Warrants at the Closing
is subject to the fulfillment to such Investor’s satisfaction, on or prior to
the Closing Date, of the following conditions, any of which may be waived by
such Investor (as to itself only):

 

(a)                                  The representations and warranties made by
the Company in Section 4 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.  The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing Date.

 

(b)                                 The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect.

 

--------------------------------------------------------------------------------


 

(c)                                  The Company shall have executed and
delivered the Registration Rights Agreement.

 

(d)                                 The Company shall have filed with Nasdaq a
Notification Form: Listing of Additional Shares for the listing of the Shares
and the Warrant Shares, a copy of which shall have been provided to the
Investors.

 

(e)                                  No judgment, writ, order, injunction, award
or decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

 

(f)                                    The Company shall have delivered a
Certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in subsections (a), (b), (d) (to the
extent applicable), (e), (f) and (j) of this Section 6.1.

 

(g)                                 The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, certifying the
current versions of the Certificate of Incorporation and Bylaws of the Company
and certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.

 

(h)                                 The Investors and the Placement Agent shall
have received an opinion from O’Melveny & Myers LLP, the Company’s counsel,
dated as of the Closing Date, in form and substance reasonably acceptable to the
Investors and addressing such legal matters as the Investors may reasonably
request.

 

(i)                                     No stop order or suspension of trading
shall have been imposed by Nasdaq, the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock.

 

6.2                                 Conditions to Obligations of the Company.
The Company’s obligation to sell and issue Shares and Warrants at any Closing is
subject to the fulfillment to the satisfaction of the Company on or prior to the
applicable Closing Date of the following conditions, any of which may be waived
by the Company:

 

(a)                                  The representations and warranties made by
the Investors in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date.  The Investors shall have performed in all material

 

--------------------------------------------------------------------------------


 

respects all obligations and covenants herein required to be performed by them
on or prior to the Closing Date.

 

(b)                                 The Investors shall have executed and
delivered the Registration Rights Agreement.

 

(c)                                  Any Investor purchasing Shares or Warrants
at such Closing shall have delivered to the Escrow Agent its full Subscription
Amount by wire transfer to the account specified in the Escrow Agreement.

 

6.3                                 Termination of Obligations to Effect
Closing; Effects.

 

(a)                                  The obligations of the Company, on the one
hand, and the Investors, on the other hand, to effect the Closing shall
terminate as follows:

 

(i)            Upon the mutual written consent of the Company and the Investors;

 

(ii)           By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;

 

(iii)          By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor; or

 

(iv)        By either the Company or any Investor (with respect to itself only)
if the Closing has not occurred on or prior to August 8, 2011;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(b)                                 In the event of termination by the Company
or any Investor of its obligations to effect the Closing pursuant to this
Section 6.3, written notice thereof shall forthwith be given to the other
Investors by the Company and the other Investors shall have the right to
terminate their obligations to effect the Closing upon written notice to the
Company and the other Investors.  Nothing in this Section 6.3 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

--------------------------------------------------------------------------------


 

7.                                       Covenants and Agreements of the
Company.

 

7.1                                 Reservation of Common Stock.  The Company
shall at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of providing for the exercise of
the Warrants, such number of shares of Common Stock as shall from time to time
equal the number of shares sufficient to permit the exercise of the Warrants
issued pursuant to this Agreement in accordance with their respective terms.

 

7.2                                 Reports.  The Company will furnish to the
Investors and/or their assignees such information relating to the Company and
its Subsidiaries as from time to time may reasonably be requested by the
Investors and/or their assignees; provided, however, that the Company shall not
disclose material nonpublic information to the Investors, or to advisors to or
representatives of the Investors, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto.

 

7.3                                 No Conflicting Agreements.  The Company will
not take any action, enter into any agreement or make any commitment that would
conflict or interfere in any material respect with the Company’s obligations to
the Investors under the Transaction Documents.

 

7.4                                 Insurance.  The Company shall not materially
reduce the insurance coverages described in Section 4.20.

 

7.5                                 Compliance with Laws.  The Company will
comply in all material respects with all applicable laws, rules, regulations,
orders and decrees of all governmental authorities.

 

7.6                                 Listing of Underlying Shares and Related
Matters.  Promptly following the date hereof, the Company shall take all
necessary action to cause the Shares and the Warrant Shares to be listed on
NasdaqCM no later than the Closing Date.  Further, if the Company applies to
have its Common Stock or other securities traded on any other principal stock
exchange or market, it shall include in such application the Shares and the
Warrant Shares and will take such other action as is necessary to cause such
Common Stock to be so listed.  The Company will use commercially reasonable
efforts to continue the listing and trading of its Common Stock on NasdaqCM and,
in accordance, therewith, will use commercially reasonable efforts to comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of such market or exchange, as applicable.

 

7.7                                 Termination of Covenants.  The provisions of
Section 7.2 shall terminate and be of no further force and effect on the date on
which the Company’s obligations under the Registration Rights Agreement to
register or maintain the effectiveness of any registration covering the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate.

 

--------------------------------------------------------------------------------


 

7.8                                 Removal of Legends.  In connection with any
sale or disposition of the Securities by an Investor pursuant to Rule 144 or
pursuant to any other exemption under the Securities Act such that the purchaser
acquires freely tradable shares and upon compliance by the Investor with the
requirements of this Agreement, the Company shall or, in the case of Common
Stock, shall cause the transfer agent for the Common Stock (the “Transfer
Agent”) to issue replacement certificates representing the Securities sold or
disposed of without restrictive legends.  Upon the earlier of (i) registration
for resale pursuant to the Registration Rights Agreement or (ii) the Shares
becoming freely tradable by a non-affiliate pursuant to Rule 144 the Company
shall (A) deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends upon receipt by such Transfer Agent of the legended certificates
for such shares, together with, if such legend is being removed pursuant to Rule
144, a customary representation by the Investor that Rule 144 applies to the
shares of Common Stock represented thereby, and (B) cause its counsel to deliver
to the Transfer Agent one or more blanket opinions to the effect that the
removal of such legends in such circumstances may be effected under the
Securities Act.  With respect to the removal of legends from Shares registered
for resale pursuant to the Registration Rights Agreement, each Investor
severally and not jointly with the other Investors, agrees with the Company that
if Shares are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing Shares
as set forth in this Section 7.8 is predicated upon the Company’s reliance upon
this understanding.  From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing the Investor’s Securities to be replaced with certificates which do
not bear such restrictive legends, and Warrant Shares subsequently issued upon
due exercise of the Warrants shall not bear such restrictive legends provided
the provisions of either clause (i) or clause (ii) above, as applicable, are
satisfied with respect to such Warrant Shares.  When the Company is required to
cause an unlegended certificate to replace a previously issued legended
certificate, if: (1) the unlegended certificate is not delivered to an Investor
within three (3) Trading Days of submission by that Investor of a legended
certificate and supporting documentation to the Transfer Agent as provided above
and (2) prior to the time such unlegended certificate is received by the
Investor, the Investor, or any third party on behalf of such Investor or for the
Investor’s account, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Investor of
shares represented by such certificate (a “Buy-In”), then the Company shall pay
in cash to the Investor (for costs incurred either directly by such Investor or
on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceeds the proceeds received by such Investor as a result of the sale to
which such Buy-In relates.  The Investor shall provide the Company written
notice indicating the amounts payable to the Investor in respect of the Buy-In.

 

7.9                                 Subsequent Equity Sales.

 

(a)                                  From the date hereof until thirty (30) days
after the Effective Date, without the consent of the Required Investors, neither
the Company nor any Subsidiary shall issue shares of Common Stock or Common
Stock Equivalents. Notwithstanding the foregoing, the provisions of this
Section 7.9(a) shall not apply to (i) the Company’s sale of the Units

 

--------------------------------------------------------------------------------


 

hereunder, (ii) the issuance of restricted Common Stock or options to acquire
Common Stock pursuant to the Company’s employee benefit plans, qualified stock
option plans or other employee compensation plans as such plans are in existence
on the date hereof and described in the SEC Filings, (iii) the issuance of
Common Stock pursuant to the valid exercises of options, warrants or rights
outstanding on the date hereof and disclosed in the SEC Filings, (iv) the
issuance of Common Stock in connection with a transaction involving the
licensing of the Company’s intellectual property to an unaffiliated third party
and (v) the issuance of shares of Common Stock and Warrants consummated
simultaneously with the transactions consummated hereunder in a registered
offering on terms, prices and conditions identical to the terms, prices and
conditions offered hereunder, except that the warrant coverage shall be 30% and
the per share purchase price shall be $4.2575.

 

(b)                                 From the date hereof until the one year
anniversary of the Closing Date, the Company shall be prohibited from effecting
or entering into an agreement to effect any issuance by the Company or any of
its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration (or a combination of units thereof) involving a Variable Rate
Transaction; provided, however, that, with respect to an equity line of credit,
the prohibition in this Section 7.9(b) (which, for purposes of clarity, shall
include no issuances of securities of the Company pursuant to the committed
equity line financing facility with Small Cap Biotech Value, Ltd., dated as of
June 17, 2010) shall be effective from the date hereof until the one year
anniversary of the Closing Date.  “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.  Any Investor shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.

 

(c)                                  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Investors, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any trading
market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

 

7.13                           Equal Treatment of Investors.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the

 

--------------------------------------------------------------------------------


 

Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Investor by the Company
and negotiated separately by each Investor, and is intended for the Company to
treat the Investors as a class and shall not in any way be construed as the
Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

7.14                           Furnishing of Information; Public Information.

 

(a)                                  Until the earliest of the time that (i) no
Investor owns Securities or (ii) the Warrants have expired, the Company
covenants to use reasonable best efforts to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.

 

(b)                                 At any time during the period commencing
from the six (6) month anniversary of the date hereof and ending at such time
that all of the Securities may be sold without the requirement for the Company
to be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Investor’s other available
remedies, the Company shall pay to an Investor, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2.0%) of
the aggregate Subscription Amount of such Investor’s Securities on the day of a
Public Information Failure and on every thirtieth (30th) day (pro rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required  for the Investors to transfer the Shares and
Warrant Shares pursuant to Rule 144.  The payments to which an Investor shall be
entitled pursuant to this Section 4.2(b) are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit such Investor’s right to
pursue actual damages for the Public Information Failure, and such Investor
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

7.15                           Certain Transactions and Confidentiality. Each
Investor, severally and not jointly with the other Investors, covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 9.7.  Each

 

--------------------------------------------------------------------------------


 

Investor, severally and not jointly with the other Investors, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 9.7, such Investor will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Disclosure Schedules.  Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Investor makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 9.7, (ii) no
Investor shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 9.7 and (iii) no Investor shall have any duty of confidentiality to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 9.7.  Notwithstanding the foregoing, in the case of an
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement

 

7.16                           Form D; Blue Sky Filings.  The Company agrees to
timely file a Form D with respect to the Securities as required under Regulation
D and to provide a copy thereof, promptly upon request of any Investor. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for,
sale to the Investors at the Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Investor.

 

8.                                       Survival and Indemnification.

 

8.1                                 Survival.  The representations, warranties,
covenants and agreements contained in this Agreement shall survive the Closing
of the transactions contemplated by this Agreement.

 

8.2                                 Indemnification.  The Company agrees to
indemnify and hold harmless each Investor and its Affiliates and their
respective directors, officers, trustees, members, managers, employees and
agents, and their respective successors and assigns, from and against any and
all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.

 

--------------------------------------------------------------------------------


 

8.3                                 Conduct of Indemnification Proceedings.  Any
person entitled to indemnification hereunder shall (i) give prompt notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

 

9.                                       Miscellaneous.

 

9.1                                 Successors and Assigns.  This Agreement may
not be assigned by a party hereto without the prior written consent of the
Company or the Investors, as applicable, provided, however, that, after the
Closing Date, an Investor may assign its rights and delegate its duties
hereunder in whole or in part to an Affiliate or to a third party acquiring some
or all of its Securities in a transaction complying with applicable securities
laws without the prior written consent of the Company or the other Investors. 
The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties.  Without
limiting the generality of the foregoing, in the event that the Company is a
party to a merger, consolidation, share exchange or similar business combination
transaction in which the Common Stock is converted into the equity securities of
another Person, from and after the effective time of such transaction, such
Person shall, by virtue of such transaction, be deemed to have assumed the
obligations of the Company hereunder, and the term “Company”, in reference to
obligations to be performed after the effective date of such transaction, shall
be deemed to refer to such Person and the term “Shares”, in reference to
obligations to be performed after the effective date of such transaction, shall
be deemed to refer to the securities received by the Investors in connection
with such transaction.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement,

 

--------------------------------------------------------------------------------


 

except that the Placement Agent shall be entitled to rely upon the
representations and warranties of the Company and the Investors in Sections 4
and 5 as third beneficiaries thereof and shall be addressees of the legal
opinion delivered pursuant to Section 6.1(i) entitled to benefits thereof, and
otherwise as expressly provided in this Agreement.

 

9.2                                 Counterparts; Faxes.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement may also be executed via facsimile, which shall be deemed an original.

 

9.3                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

9.4                                 Notices.  Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (i) if given by
personal delivery, then such notice shall be deemed given upon such delivery,
(ii) if given by telex or telecopier, then such notice shall be deemed given
upon receipt of confirmation of complete transmittal, (iii) if given by mail,
then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier.  All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:

 

If to the Company:

 

Celsion Corporation

10220 Old Columbia Road - Suite L

Columbia, Maryland 21046

Attention:  Michael H. Tardugno, Chief Executive Officer

Fax:  (410) 290-5319

 

With a copy to:

 

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, California 94025

Attn: Sam Zucker

Fax: (650) 473-2601

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 

--------------------------------------------------------------------------------


 

9.5                                 Expenses.  The parties hereto shall pay
their own costs and expenses in connection herewith.  In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.

 

9.6                                 Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investors
holding at least a majority in interest of the Shares then outstanding or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought.  Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Securities purchased under
this Agreement at the time outstanding, each future holder of all such
Securities, and the Company.

 

9.7                                 Securities Laws Disclosure; Publicity.  The
Company shall (a) by 9:30 a.m. (New York City time) on the Trading Day
immediately following the date hereof, issue a press release disclosing the
material terms of the transactions contemplated hereby, and (b) file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the SEC within the time required by the Exchange Act.  From and after the
issuance of such press release, the Company represents to the Investors that it
shall have publicly disclosed all material, non-public information delivered to
any of the Investors by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents.  The Company and each
Investor shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Investor shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Investor, or without the prior consent of each Investor, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Investor,
or include the name of any Investor in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Investor, except: (a) as required by federal securities law in connection with
(i) any registration statement contemplated by the Registration Rights Agreement
and (ii) the filing of final Transaction Documents with the SEC and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Investors with prior notice of such
disclosure permitted under this clause (b).

 

9.8                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by

 

--------------------------------------------------------------------------------


 

applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

9.9                                 Entire Agreement.  This Agreement, including
the Exhibits and the Disclosure Schedules, and the other Transaction Documents
constitute the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.

 

9.10                           Further Assurances.  The parties shall execute
and deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.

 

9.11                           Governing Law; Consent to Jurisdiction; Waiver of
Jury Trial.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York without regard to the choice of
law principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby. 
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement.  Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

9.12                           Independent Nature of Investors’ Obligations and
Rights.  The obligations of each Investor under any Transaction Document are
several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any Transaction Document.  The decision of each
Investor to purchase Securities pursuant to the Transaction Documents has been
made by such Investor independently of any other Investor.  Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in

 

--------------------------------------------------------------------------------


 

connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

CELSION CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO CLSN SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Purchaser:

 

 

 

Signature of Authorized Signatory of Purchaser:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Email Address of Authorized Signatory:

 

 

 

Facsimile Number of Authorized Signatory:

 

 

Address for Notice to Purchaser:

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

Subscription Amount: $

 

 

 

 

 

Shares:

 

 

 

 

 

Warrant Shares:

 

 

 

 

 

EIN Number:

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------